COURT OF
 IN THE COURT OF APPEALS OF THE STATE 6./   -Aii6-17.61\i
                                      2017 AUG -7 i;.1 10: 38
STATE OF WASHINGTON,
                                                 No. 74803-3-1
                      Respondent,
                                                DIVISION ONE
                 V.
                                                UNPUBLISHED OPINION
SVEIN ARVE VIK,

                      Appellant.                FILED: August 7, 2017


       TRICKEY, A.C.J. — Svein Vik appeals his conviction for residential burglary,
arguing that there is insufficient evidence that he entered or remained unlawfully

in a dwelling. Because there is circumstantial evidence from which a jury could

conclude that Vik entered the victim's house, we disagree and affirm his conviction.

                                      FACTS

       Sandra Davis owned a house in the Lake Serene neighborhood of

Lynnwood, Washington. On September 26, 2012, she visited the house. She left

in the early evening, after carefully checking that all the doors and windows were

locked.

       On September 27, 2012, at approximately 5:30 a.m., Bill Campbell took his

dogs for a walk in the Lake Serene neighborhood. It was still dark but there were

streetlights illuminating the area. As Campbell neared Davis's house, he saw a

man leaving the carport.

       The man was carrying a white plastic bag. The man approached a Jeep

that was parked underneath a streetlight, put the bag in the back, and got in the

driver's seat.

       Feeling that something was "not right," Campbell turned around and headed
 No. 74803-3-1 /2

 back to his house to call 911.1 He saw two more men leave the carport and walk

 past him. One of the two men was tall with shoulder-length hair and wearing a

 baseball cap. Then Campbell saw a fourth man leave the carport"carrying a whole

 bunch of boxes stacked up."2 He did not see anyone else on the street.

       After he had called 911, Campbell saw a white van or sports utility vehicle

 pull out of the driveway where the Jeep was parked and stop for five or ten seconds

 alongside the Jeep. Then both vehicles drove away.

       Sergeant Coleman Langdon, a K-9 officer with the Lynnwood Police

 Department, responded to Campbell's 911 call. After parking his vehicle, he saw

 two men walking toward a white minivan that was parked a short distance from

 Davis's house. Sergeant Langdon contacted the two men, one of whom was Vik.

       Other officers searched Davis's house. They entered the property through

 a gate. The latch for the gate was bent and they found the lock to the gate on the

 walkway nearby. They also saw that one of the doors into the house was

 damaged.

        Detective Collin Ainsworth of the Snohomish County Sheriffs Office spoke

 with Vik at the scene. Vik told Detective Ainsworth that he had been wearing a

 baseball cap when he passed Campbell. He denied taking anything from Davis's

 house. Vik agreed to go the south precinct with Detective Ainsworth for an

 interview.

       Vik told Detective Ainsworth that none of Davis's property would be found

 at his house and offered to let Detective Ainsworth search it. At Vik's house,


'Report of Proceedings(RP)(Nov. 30, 2015) at 103.
2 RP (Nov. 30, 2015) at 103.

                                         2
No. 74803-3-1/ 3

Detective Ainsworth saw a rolled up rug. Vik told Detective Ainsworth that the rug

had been in his family "for a long time."3

         After securing a search warrant, Detective Ainsworth searched the white

minivan that had been seen near Davis's house. In it, he found numerous items

belonging to Davis and a baseball cap. Detective Ainsworth also found bolt cutters

in the Jeep that had been on the scene.

         On October 10, 2012, Detective Ainsworth and Detective Dennis

Montgomery, also of the Snohomish County Sheriffs Office, executed a warrant

to search Vik's residence. In Vik's garage, they found items belonging to Davis,

including the rug they had already seen, a guitar, statues, and a silver platter.

         Vik offered two new explanations for how he had come to possess the rug.

Vik said he had purchased the rug and then, minutes later, said that he was storing

it for his girlfriend's aunt.

         Vik is 6 feet 3 inches tall and had, in his driver's license photograph,

shoulder-length hair.

         The State charged Vik with residential burglary and possession of stolen

property in the second degree. Vik was convicted on both counts after a jury trial.

         Vik appeals.

                                     ANALYSIS

         Vik challenges the sufficiency of the evidence supporting his conviction for

residential burglary. Specifically, Vik argues that there is insufficient evidence that

he entered or remained unlawfully in a dwelling. Because a rational trier of fact



3   RP (Dec. 2, 2015) at 483.
                                          3
No. 74803-3-1 /4

could have inferred that Vik entered Davis's house from the fact that he was found

near it at the time of the theft, we disagree.

       The State must prove all elements of a charged crime beyond a reasonable

doubt. State v. Larson, 184 Wash. 2d 843, 854, 365 P.3d 740 (2015). When a

criminal defendant challenges the sufficiency of the evidence, we determine

whether, viewing the evidence in the light most favorable to the State,"any rational

trier of fact could have found guilt beyond a reasonable doubt." State v. Salinas,

119 Wash. 2d 192, 201, 829 P.2d 1068 (1992). We accept as true all the State's

evidence and any inferences that the jury could reasonably have drawn from it.

Salinas, 119 Wash. 2d at 201.

       The State charged Vik with residential burglary, which a person commits if

he "enters or remains unlawfully in a dwelling" with the "intent to commit a crime

against a person or property therein." RCW 9A.52.025(1). "[P]roof of possession

of recently stolen property, unless accompanied by other evidence of guilt, is not

prima facie evidence of burglary." State v. Mace, 97 Wash. 2d 840, 843, 650 P.2d
217 (1982). But, when possession is "accompanied by 'indicatory evidence on

collateral matters," such as "the presence of the accused near the scene of the

crime," it will support a conviction. Mace, 97 Wash. 2d at 843 (quoting State v.

Garske, 74 Wash. 2d 901, 903, 447 P.2d 167(1968)).

       Here, there is sufficient evidence from which a jury could find that Vik

entered Davis's residence. First, Vik was found near the scene of the crime. That

fact, combined with Vik's possession of Davis's recently stolen property, is

sufficient evidence to support a conviction. Moreover, Campbell saw a man


                                          4
No. 74803-3-1 / 5

matching Vik's appearance leave Davis's carport at a time when there were very

few people around. The gate and door to Davis's house, which had been locked

and in working condition just the evening before, were damaged.

       The State argues that, even if there was not sufficient evidence to prove

that Vik personally entered the property, there is sufficient evidence that he was at

least an accomplice to those who did. But, because we conclude that there was

sufficient evidence for a rational trier of fact to find that Vik was a principal, we do

not reach the State's accomplice liability theory.

       Affirmed.




                                                      --i7r; citKey , A cd
WE CONCUR:




                                           5